EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2016-126315 (filed on 06/27/2016) and JP2017-113115 (filed on 06/08/2017) was received with the present application.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Chunhsi Mu on 11/20/2020.

The application has been amended as follows: 

In the Claims:
In claim 2, line 4, the limitation “the uppermost portion” has been amended to read -- an uppermost portion --.

In claim 3, line 5-6, the limitation “by adjusting positions of the locking surface and the contact surface and a position of the front end portion of the coil spring” has been amended to read -- by adjusting positions of a locking surface and a contact surface of a projecting portion formed on the arm and a position of a front end portion of the coil spring --.

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

Claims 1-3 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest, an auto tensioner having the particular structure recited by the applicant within independent claim 1. Specifically, an auto tensioner comprising a friction member (which includes an arc-shaped surface) that is locked on an arm and sandwiched between said arm and an inner circumference on a cylindrical portion of a base; wherein, the arc-shaped surface of the friction member is designed to dampen the oscillation of the arm relative to the base, and also configured to remain 
Accordingly, the auto tensioner claimed by the applicant within claim 1-3 is determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 


/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654